Citation Nr: 1647684	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

What constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO has construed the Veteran's claim as service connection for "gastroesophageal reflux disease (claimed as digestive conditions)."  In numerous statements and testimony, the Veteran and other individuals have referred to his "upset stomach" problems, digestive issues, "gastro" problems, and ulcers.  And in an October 2016 medical statement the Veteran's private physician appears to relate diagnoses of reflux and irritable bowel syndrome to the Veteran's service.  Thus, the Board finds it appropriate to construe the claim more broadly, to encompass any gastrointestinal disability shown.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that his GI disabilities, including GERD, are due to the stress of serving in Vietnam, and alternatively that they are secondary to his service-connected disabilities, and specifically posttraumatic stress disorder (PTSD), which is now rated 100 percent, to include as due to medication taken for such disability . 

At the September 2016 Board hearing he noted that he has not been afforded a VA examination regarding his GERD.  He reported he received treatment for reflux at the Memphis VA Medical Center (VAMC) in 1972, shortly following discharge from service.  However, at an earlier (March 2012) Decision Review Officer (DRO) hearing, he had testified that he received VA treatment at the Memphis VA hospital in 1971 and in 1972.  A December 2009 letter from the Memphis VAMC advises that no records pertaining to treatment the Veteran received there from January 11, 1972 to December 31, 1972 were found; nothing in the record shows that 1971 treatment records from the Memphis VAMC were sought.  In light of the Veteran's testimony before the DRO, development to secure such records is necessary.

During an abeyance period for submission of additional evidence provided to the Veteran at the hearing before the undersigned, he submitted an October 2016 private opinion from Dr. T.T., who has treated him for 20 years, indicating that his irritable bowel syndrome and reflux problems were caused by "severe trauma" from Vietnam, raising a secondary service connection theory of entitlement, i.e., that the Veteran's GI disabilities/GERD may be secondary to his PTSD (to include as due to medication prescribed for treatment of the psychiatric disability).  Whether or not a disease such as GERD was caused or aggravated by PTSD (or medication prescribed to treat it) is a medical question requiring medical expertise.

In a July 2016 statement the Veteran's representative alleged  that the Veteran's GERD is due to his exposure to Agent Orange.  As the Veteran served with the Air Force in Vietnam from August 1968 to February 1969, he is presumed to have been exposed to Agent Orange.  However, GERD is not listed in 38 C.F.R. § 3.309(e) as a disease presumed to be due to exposure to herbicides.  Accordingly, to prevail under that theory of entitlement he must present affirmative evidence of an etiological relationship between his exposure to herbicides and his GERD. 

The case is REMANDED for the following:

1.  The Veteran should be advised in writing that to establish service connection for GERD based on a theory that such disease is due to exposure to herbicides or on the basis that it was caused or aggravated by PTSD (or medication prescribed to treat it) he must present medical evidence that supports those theories.  He should be afforded opportunity to respond.  

2.  The AOJ should secure for the record any existing records of evaluations and/or treatment the Veteran received for GI complaints/GERD at the Memphis VAMC from February 1971 through December 1971.  The search for the records must encompass that facility itself, as well as any records depository where such records may have been retired.  If the records cannot be located/are unavailable, it should be so noted in the record, and the Veteran should be so advised (and the scope of the search must be described).  

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of all current GI disabilities found/shown by the record during the pendency of the instant claim.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a).  Please identify (by diagnosis) each GI disability entity found or shown by the record during the pendency of the instant claim.  If a diagnosed GI disability entity shown by the record is not found on examination, the conflicting findings should be reconciled.

b.) Please identify the likely etiology for each GI disability entity diagnosed, specifically including GERD.  Please indicate whether the disability is related to exposure to herbicides (if the Veteran presents medical evidence that such is a possibility).  If not please indicate whether the diagnosed disability (specifically including GERD), was caused or aggravated by PTSD-related stress, or by medication prescribed for the PTSD.  

c).  If the opinion is that the PTSD did not cause, but aggravated, a diagnosed GI disability/GERD, the examiner should specify, to the extent possible, the degree of disability that resulted from such aggravation. If a diagnosed GI disability/GERD is determined to be unrelated to service or a service connected disability, the examiner should identify the etiology for such disability considered more likely.

      The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board,.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

